DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘middle-right wheel and a middle-left wheel that are spaced apart from a rising axis extending in a width direction by a fixed distance’ must be shown or the feature(s) canceled from the claim(s).  In figs. 1-2, the drawings clearly show the rising axis (Aa) going through the middle-right wheel (22) and a middle-left wheel (22) (and not spaced apart from the axis).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al. (JP 2000-190882 A; Machine Translation of Description ‘MTD’).
With respect to claim 1, Hirose et al. discloses a traveling body (fig. 1) comprising: a main body portion (1); and a traveling portion (2, 3, 4, 24) provided on a lower side of the main body portion (1), wherein the traveling portion has a pair of middle wheels (2), namely, a middle-right wheel (2) and a middle-left wheel (2) that are spaced apart from a rising axis (figs. 1, 2, 4A-4B) extending in a width direction by a fixed distance, a pair of front wheels (3) that are arranged in front of the middle wheels (2) respectively, a pair of rear wheels (4) that are arranged behind the middle wheels (2) respectively, front links (5) that space the front wheels (3) and the rising axis (figs. 1, 2, 4A-4B) apart from each other respectively by a fixed distance, rear links (6) that space the rear wheels (4) and the rising axis (figs. 1, 2, 4A-4B) apart from each other respectively by a fixed distance, a fixed frame (body of CV) that rises/falls as the rising axis (figs. 1, 2, 4A-4B) rises/falls, and that supports the main body portion (1), and a controller (PC), the front links (5) and the rear links (6) are coupled in such a manner as to be able to 
With respect to claim 2, Hirose et al. discloses the traveling portion further has a rising motor (14), and a transmission mechanism (8) that transmits a motive power output by the rising motor to the front links (5) or the rear links (6), as a rocking motion around the rising axis, without intermediary of the wheels (MTD paragraph 19).  (Figs. 1-5B, MTD paragraphs 2-29.)
With respect to claim 4, Hirose et al. discloses the traveling portion further has a vertical swing motor (24) that rocks the main body portion around the rising axis (figs. 1, 2, 4A-4B).  (Figs. 1-5B, MTD paragraphs 2-29.)
With respect to claim 5, Hirose et al. discloses the traveling portion further has a lateral swing motor (14) that rotates the main body portion (1) around a lateral swing axis (fig. 2) extending in a height direction of the main body portion.  (Figs. 1-5B, MTD paragraphs 2-29.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. in view of Uebelhart et al. (US 2018/0043951).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. in view of Kailin (CN 201154653 Y; Machine Translation of Description ‘MTD’).
With respect to claim 7, Hirose et al. discloses is silent regarding an anti-skid device.  Kailin teaches of using a cover with an anti-skid member on elements of a vehicle.  (Fig. 1, MTD paragraphs 2-18.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Kailin into the invention of Hirose et al. in order to enhance adhesion between an element of the vehicle and the road.  (MTD paragraph 11.)

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614